People v Gunn (2022 NY Slip Op 07411)





People v Gunn


2022 NY Slip Op 07411


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, CURRAN AND MONTOUR, JJ. (Filed Dec. 23, 2022.) 


MOTION NO. (1568/06) KA 05-00836.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDARRELL GUNN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.